IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-51,935-04


                     EX PARTE JUAN MANUEL CASILLAS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1172679-C IN THE 179TH DISTRICT COURT
                              FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Applicant pleaded guilty to possession of a controlled substance with intent to deliver and

he was sentenced to twelve years’ imprisonment. He did not appeal his conviction. Applicant filed

this application for a writ of habeas corpus in the county of conviction, and the district clerk

forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       This Court dismissed the WR-51,935-04 application as subsequent on March 16, 2022. After

reconsideration on our own motion, the Court withdraws the previous dismissal entered in this

application and substitutes this order. TEX . R. APP . P. 79.2(d).

       On May 14, 2013, the trial court entered an order designating issues. The district clerk

properly forwarded this application to this Court under Texas Rule of Appellate Procedure
                                                                                                       2

73.4(b)(5). However, the application was forwarded before the trial court made findings of fact and

conclusions of law. We remand this application to the trial court to complete its evidentiary

investigation and make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: April 6, 2022
Do not publish